Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: USPN 6537948 suggest a herbicidal composition comprising ethyl [3-[2- chloro-4-fluoro-5-(1-methy1l-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidin-3 -yl)phenoxy ]-2-pyridyloxy)acetate and flumioxazin. However, the USPN ‘948 does not teach composition comprising ethyl [3-[2- chloro-4-fluoro-5-(1-methy1l-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidin-3 -yl)phenoxy ]-2-pyridyloxy)acetate and flumioxazin in a 1:1 to 1:10 weight ratio. The 132 Declaration filed 01/27/2022 provides unexpected or synergistic results for the composition comprising ethyl [3-[2- chloro-4-fluoro-5-(1-methy1l-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidin-3 -yl)phenoxy ]-2-pyridyloxy)acetate and flumioxazin in a 1:1 to 1:10 weight ratio. The rejection of record over USPN 7485601 is withdrawn. The Applicant arguments are correct in that USPN teaches a structurally similar compound to instant  ethyl [3-[2- chloro-4-fluoro-5-(1-methy1l-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidin-3 -yl)phenoxy ]-2-pyridyloxy)acetate but not exactly ethyl [3-[2- chloro-4-fluoro-5-(1-methy1l-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidin-3 -yl)phenoxy ]-2-pyridyloxy)acetate. Therefore, the rejection of instant claims over USPN 7485601 is withdrawn. Applicant made the statement, “With regard to U.S. Patent Nos. 10,624,346, 10,624,347, and 10,701,936, Applicant makes the 35 U.S.C.102(b)(2)(C) statement that the subject matter disclosed and the claimed invention, not later than the effective filing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ALTON N PRYOR/Primary Examiner, Art Unit 1616